Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species
I) claims 33-39 are directed to an optical fiber connector coupling for connecting a laser radiation source to a device including a body portion with an optical fiber extending into the body portion from a rearward end, the launch connector having a mechanical connection portion and an optical connection portion, the optical connection portion contained within the mechanical connection portion and comprising a male ferrule connected to the optical fiber, the optical fiber having a forwardly exposed facet at a forward end of the ferrule, a compliant elastomeric material engaging a rearward portion of the optical connection portion, the compliant elastomeric material anchored with respect to the body portion whereby the male ferrule is compliantly positioned within the body portion of the launch connector by way of the elastomeric material classified in G02B 6/3842.
II) claims 40-44 are directed to an optical fiber connector coupling for connecting a laser radiation source to a device, the coupling comprising a launch connector having a forward end, a rearward end and an axis, the launch connector comprising a body portion with an optical fiber extending into the body portion at the rearward end, the launch connector having a mechanical connection portion defined by the body portion and an optical connection portion, the optical connection portion contained within the mechanical connection portion and comprising a male ferrule connected to the optical fiber, the optical fiber having a forwardly exposed facet at a forward end of the ferrule, a block of compliant elastomeric material centrally positioned within abutting a rearward facing surface of the optical connection portion classified in G02B 6/3897, G02B 6/3893.

III) claims 45-50 are directed to a laser light energy coupling including a launch connector with a fiber optic line extending to an optical connection portion contained within a mechanical connection portion, the launch connector having an axis, the optical connection portion comprising a male ferrule within a cavity defined by a body portion, the optical connection portion movable axially rearwardly within the body portion and having a compliant stop providing by an engagement of the optical connection portion with a elastomeric block positioned rearwardly of the optical connection portion about the axis classified in G02B A61N 5/06.

Additionally, the applicant is directed to the following patentably distinct species defined as three embodiments/species depicted in the drawings and specified in the specification as follows: applicant to elect one of the following species that is directly related to one of the above cited species. 
A) a launch connector according to the first embodiment, Figs. 1-6, 16
B) a launch connector according to the second embodiment, Figs. 7-10
C) a launch connector according to the third embodiment, Figs. 11-15 

The species are independent or distinct because Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures and/or specified in the specification disclosed the different species have mutually exclusive characteristics for each 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883